 

Exhibit 10.9

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of March 14, 2019, is
entered into by and between GT Dollar PTE LTD, a Singapore based Information
Technology Solution Company(“Buyer”), and Ideanomics, Inc., a Nevada corporation
(“Seller” or “Company”). Buyer and Company are each sometimes referred to herein
as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, the Parties intend that Seller sell and assign to Buyer, and Buyer
purchase and assume from Seller, the Purchased Assets (as defined herein) of the
Company, subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

The Asset purchase

 

Section 1.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, at the Closing, Seller, in exchange for receipt of the
Purchase Price, provided however, that the Escrow Amount shall be delivered the
Escrow Agent per the Escrow Agreement, hereby sells, assigns, transfers, conveys
and delivers to Buyer, and Buyer hereby purchases, accepts and assumes from the
Seller, free and clear of all Encumbrances, all of Seller's right, title and
interest in, to and under the following assets, properties and rights of Seller,
to the extent that such assets, properties and rights exist as of the Closing
Date (collectively, the "Purchased Assets"):

 

(a)          Payment in GTDollar Coins equal to thirty million U.S. dollars
($30,000,000), representing; as agreed by both parties, GT Dollar Coins will be
fixed at USD24/Token, with a total equivalent to 1,250,000 GT Dollar Coins to be
paid by Buyer.

 

(b)          $25,000,000 in consideration of a copyright license for a total of
no less than 1000 hours of film and television programs and animation assets, a
detailed list of film and television programs and corresponding rights are
listed in Appendix 1 of this Agreement.

 

(c)          $5,000,000 in consideration of the amount of RMB 21.9 million
invested into Nanjing Shengyi Network Technology Co., Ltd. (known as “Topsgame”)
by the Company, which accounts for approximately 13% of the total registered
capital of Topsgame and the shareholder rights. The Buyer agrees to the
acceptance of this transfer.

 

 

 

 

Section 1.02 Excluded Assets. The Purchased Assets do not include, and Seller is
not selling, assigning, transferring, conveying or delivering, and Buyer is not
purchasing, acquiring or accepting from Seller, any assets, properties or rights
of Seller (the “Excluded Assets”) not described above in Section 1.01 as
included in the Purchased Assets.

 

Section 1.02 Liabilities. Buyer shall not assume and shall not be responsible to
pay, perform or discharge any liabilities or obligations of Seller, other than
liabilities (the “Assumed Liabilities”) directly related to the Purchased Assets
being acquired hereunder by Buyer, but only to the extent that such liabilities
are required to be performed after the Closing Date and do not result from any
failure to perform, improper performance, warranty or other breach default or
violation by the Seller on or prior to the Closing Date, which Assumed
Liabilities are hereby assumed by Buyer at Closing.

 

Section 1.03 Closing. Subject to the terms and conditions of this Agreement, the
closing (the “Closing”) shall take place in Singapore, on the date of this
Agreement, substantially contemporaneously with the execution and delivery of
this Agreement and the Transaction Documents, at a location mutually agreed to
by the Parties (the day on which the Closing takes place being the “Closing
Date”).

 

Section 1.04 Closing Deliverables.

 

(a)          Seller Deliveries. At or prior to the Closing, the Seller shall
deliver to the Buyer the following:

 

(i)        Any other Transaction Documents to which the Company is a party and
such other documents or instruments as Buyer reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Agreement.

 

(b)        Buyer Deliveries. At the Closing, Buyer shall deliver to the Company
(or such other Person as may be specified herein) the following:

 

(i)          The payment in Section 1.01 a) that constitutes the Purchase Price;

 

Representations and warranties of the Company

 

The Company represents and warrants to Buyer that the statements contained in
this Agreement are true and correct as of the date hereof and as of the Closing
Date.

 

 2 

 

 

Section 1.05 Authority; Board Approval. The Company has all necessary corporate
power and authority to enter into this Agreement and the other Transaction
Documents to which the Company is a party, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by the Company of this Agreement and any
other Transaction Document to which the Company is a party, the performance by
the Company of its obligations hereunder and thereunder and the consummation by
the Company of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of the Company. This
Agreement has been duly executed and delivered by the Company, and (assuming due
authorization, execution and delivery by Buyer) this Agreement constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar
Applicable Laws affecting creditors' rights generally and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity). When each other Transaction Document to which the Company is or will
be a party has been duly executed and delivered by the Company (assuming due
authorization, execution and delivery by each other party thereto), such
Transaction Document will constitute a legal and binding obligation of Seller
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Applicable Laws affecting creditors' rights generally and
by general principles of equity (regardless of whether enforcement is sought in
a proceeding at law or in equity).

 

Section 1.06 No Conflicts; Consents. The execution, delivery and performance by
the Company of this Agreement and the Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (i) subject to obtaining the Requisite Company Vote,
conflict with or result in a violation or breach of, or default under, any
provision of the certificate of incorporation, by-laws or other organizational
documents of the Company (“Company Charter Documents”); (ii) subject to
obtaining the Requisite Company Vote, conflict with or result in a violation or
breach of any provision of any Applicable Law or Governmental Order applicable
to the Company; (iii), require the consent, notice or other action by any Person
under, conflict with, result in a violation or breach of, constitute a default
or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any Contract to which the
Company is a party or by which the Company is bound or to which any of the
properties and assets of the Company are subject (including any Material
Contract) or any Permit affecting the properties, assets or business of the
Company; or (iv) result in the creation or imposition of any Encumbrance other
than Permitted Encumbrances on any properties or assets of the Company, except
in the cases of clauses (ii) (iii) and (iv), where the violation, breach,
conflict, default, acceleration or failure to give notice would not have a
Material Adverse Effect. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to the Company in connection with the execution, delivery and
performance of this Agreement and the Transaction Documents and the consummation
of the transactions contemplated hereby and thereby, except for such filings and
such consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which, in the aggregate, would not have a Material Adverse Effect.

 

Section 1.07 Title to Assets. The Company has good and valid title to all
tangible property included in the Purchased Assets, free and clear of
Encumbrances except for Permitted Encumbrances.

 



 3 

 

 

Section 1.08 Condition and Sufficiency of Assets. The Purchased Assets are
sufficient for the continued conduct of the Company’s business after the Closing
in substantially the same manner as conducted prior to the Closing, and
constitute all of the rights, property and assets necessary to conduct the
Company’s business as currently conducted.

 

Section 1.09 Legal Proceedings; Governmental Orders.

 

(a)          There are no Actions pending or, to the Company’s Knowledge,
threatened (a) against or by the Company affecting any of the Purchased Assets;
or (b) against or by the Company that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.

 

(b)          There are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against or affecting the Company or any of the
Purchased Assets.

 

Section 1.10 Compliance With Laws; Permits.

 

(a)          The Company has complied, and is now complying, with all Applicable
Laws except where the failure to be in compliance would not have a Material
Adverse Effect.

 

(b)          All Permits required for the Company to conduct its business have
been obtained by it and are valid and in full force and effect except where the
failure to obtain such Permits would not have a Material Adverse Effect. All
fees and charges with respect to such Permits as of the date hereof have been
paid in full except where the failure to pay such fees and charges would not
have a Material Adverse Effect.

 

Section 1.11 Taxes. Except as would not have a Material Adverse Effect, the
Company has duly and timely (a) filed, or caused to be filed, taking into
account any extensions, all Tax Returns required to have been filed by them, and
such Tax Returns are true, correct and complete, and (b) paid all Taxes (whether
or not shown on any Tax Return) required to have been paid by them (including
any Taxes required to be withheld from amounts owing to any employee, creditor,
stockholder or other third party), except in each case of clauses (a) and (b),
with respect to matters contested in good faith in appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP in the
Financial Statements.

 

Section 1.12 No Other Representations and Warranties. Except for the
representations and warranties contained in this Section 2 (including the
related portions of the Disclosure Schedules), neither the Company nor any other
Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of the Company, including any
representation or warranty as to the accuracy or completeness of any information
regarding the business of the Company and the Purchased Assets furnished or made
available to Buyer and its Representatives (including any information, documents
or material made available to Buyer in the data room, management presentations
or in any other form in expectation of the transactions contemplated hereby) or
as to the future revenue, profitability or success of the Company’s business, or
any representation or warranty arising from statute or otherwise in law.

 

 4 

 

 

Representations and warranties of Buyer

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer represents and warrants to the Company that the statements
contained in this section are true and correct as of the date hereof and as of
the Closing Date.

 

Section 1.13 Organization and Authority of Buyer. The Buyer is a corporation
duly organized, validly existing and in good standing under the Applicable Laws
of the jurisdiction of its incorporation. Buyer has full corporate power and
authority to enter into and perform its obligations under this Agreement and the
Transaction Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by
Buyer of this Agreement and any Transaction Document to which they are a party
and the consummation by Buyer of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate action on the part
of Buyer and no other corporate proceedings on the part of Buyer are necessary
to authorize the execution, delivery and performance of this Agreement and the
other transactions contemplated hereby and thereby. This Agreement has been duly
executed and delivered by Buyer, and (assuming due authorization, execution and
delivery by each other Party) this Agreement constitutes a legal, valid and
binding obligation of Buyer enforceable against Buyer in accordance with its
terms. When each Transaction Document to which Buyer is or will be a party has
been duly executed and delivered by Buyer (assuming due authorization, execution
and delivery by each other party thereto), such Transaction Document will
constitute a legal and binding obligation of Buyer enforceable against it in
accordance with its terms.

 

Section 1.15 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the Transaction Documents to which they are a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of Buyer; (b) conflict with or result in a
violation or breach of any provision of any Applicable Law or Governmental Order
applicable to Buyer; or (c) require the consent, notice or other action by any
Person under any Contract to which Buyer is a party. No consent, approval,
Permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to Buyer in connection
with the execution, delivery and performance of this Agreement and the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby.

 

Section 1.16 Conditions to Obligations of All Parties. The obligations of each
Party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the condition
that no Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Governmental Order which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

 

 5 

 

 

Section 1.17 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver in writing, at or prior to the Closing, of
each of the following conditions:

 

(a)          The representations and warranties of the Company contained in this
Agreement, the Transaction Documents and any certificate or other writing
delivered pursuant hereto shall be true and correct in all respects as of the
Closing Date with the same effect as though made at and as of such date (except
those representations and warranties that address matters only as of a specified
date, which shall be true and correct in all respects as of that specified
date), except where the failure of such representations and warranties to be
true and correct would not have a Material Adverse Effect.

 

(b)          The Company shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the Transaction Documents to be performed or complied with
by it prior to or on the Closing Date.

 

(c)          No Action shall have been commenced against Buyer or the Company,
which would prevent the Closing. No injunction or restraining order shall have
been issued by any Governmental Authority, and be in effect, which restrains or
prohibits any transaction contemplated hereby.

 

(d)          All approvals, consents and waivers, if any, shall have been
received, and executed counterparts thereof shall have been delivered to Buyer
at or prior to the Closing.

 

(e)          The Company shall have delivered each of the closing deliverables
set forth in this Agreement.

 

Section 1.18 Conditions to Obligations of the Company. The obligations of the
Company to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or the Company’s waiver in writing, at or prior to
the Closing, of each of the following conditions:

 

(a)          The representations and warranties of Buyer contained in this
Agreement, the Transaction Documents and any certificate or other writing
delivered pursuant hereto shall be true and correct in all respects as of the
Closing Date with the same effect as though made at and as of such date (except
those representations and warranties that address matters only as of a specified
date, which shall be true and correct in all respects as of that specified
date), except where the failure of such representations and warranties to be
true and correct would not have a Material Adverse Effect.

 

(b)          Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the Transaction Documents to be performed or complied with
by them prior to or on the Closing Date.

 

(c)          No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.

 

(d)          Buyer shall have delivered each of the closing deliverables set
forth in this section.

 

 6 

 

 

Indemnification

 

Section 1.19 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the close of business on
first Business Day after the date that is twelve (12) months from the Closing
Date; provided, that the representations and warranties in Error! Reference
source not found., Section 3.02, Section 1.13 and Section 4.02 shall survive
indefinitely. All covenants and agreements of the Parties contained herein shall
survive the Closing indefinitely or for the period explicitly specified therein.
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
Indemnified Party to the Indemnifying Party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
the relevant representation or warranty and such claims shall survive until
finally resolved.

 

Section 1.20 Indemnification by Seller. Subject to the other terms and
conditions of this 0, the Seller shall indemnify and defend each of Buyer and
its Affiliates and their respective Representatives (collectively, the “Buyer
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Buyer Indemnitees based upon, arising out of,
with respect to or by reason of:

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of the Seller contained in this Agreement; or

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by the Company pursuant to this Agreement.

 

Section 1.21 Indemnification By Buyer. Subject to the other terms and conditions
of this 0, Buyer shall indemnify and defend the Company its Affiliates and their
respective Representatives (collectively, the “Seller Indemnitees”) against, and
shall hold each of them harmless from and against, and shall pay and reimburse
each of them for, any and all Losses incurred or sustained by, or imposed upon,
the Seller Indemnitees based upon, arising out of, with respect to or by reason
of:

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement; or

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement.

 

Section 1.22 Certain Limitations. The indemnification provided for in this
Agreement shall be subject to the following limitations:

 

(a)          Seller shall not be liable to the Buyer Indemnitees for
indemnification until the aggregate amount of all Losses in respect of
indemnification exceeds USD $20,000 (the “Basket”), in which event Seller shall
be required to pay or be liable for all such Losses in excess of the Basket.

 

 7 

 

 

(b)          Buyer shall not be liable to the Seller for indemnification until
the aggregate amount of all Losses in respect of indemnification exceeds the
Basket, in which event Buyer shall be required to pay or be liable for all such
Losses in excess of the Basket.

 

(c)          Payments by the Company in respect of any Loss shall be limited to
the amount of any liability or damage that remains after deducting therefrom any
insurance proceeds and any indemnity, contribution or other similar payment
received or reasonably expected to be received by the Buyer in respect of any
such claim. The Buyer shall use its commercially reasonable efforts to recover
under insurance policies or indemnity, contribution or other similar agreements
for any Losses prior to seeking indemnification under this Agreement.

 

(d)          Payments by the Company in respect of any Loss shall be reduced by
an amount equal to any Tax benefit realized or reasonably expected to be
realized as a result of such Loss by the Buyer.

 

(e)          In no event shall the Company be liable to the Buyer for any
punitive, incidental, consequential, special or indirect damages, including loss
of future revenue or income, loss of business reputation or opportunity relating
to the breach or alleged breach of this Agreement, or diminution of value or any
damages based on any type of multiple.

 

(f)          The Buyer shall take, and cause its Affiliates to take, all
reasonable steps to mitigate any Loss upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto,
including incurring costs only to the minimum extent necessary to remedy the
breach that gives rise to such Loss.

 

(g)          The Company shall not be liable under this 0 for any Losses based
upon or arising out of any inaccuracy in or breach of any of the representations
or warranties of the Company contained in this Agreement if Buyer had knowledge
of such inaccuracy or breach prior to the Closing.

 

 8 

 

 

(h)          Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense. In the event that the Indemnifying Party assumes the
defense of any Third Party Claim, it shall have the right to take such action as
it deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right to participate in
the defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party’s right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party; or
(B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party determines counsel is required. If
the Indemnifying Party elects not to compromise or defend such Third Party
Claim, fails to promptly notify the Indemnified Party in writing of its election
to defend as provided in this Agreement, or fails to diligently prosecute the
defense of such Third Party Claim, the Indemnified Party may, subject to Section
1.22(i), pay, compromise, defend such Third Party Claim and seek indemnification
for any and all Losses based upon, arising from or relating to such Third Party
Claim. Seller and Buyer shall cooperate with each other in all reasonable
respects in connection with the defense of any Third Party Claim, including
making available records relating to such Third Party Claim and furnishing,
without expense (other than reimbursement of actual out-of-pocket expenses) to
the defending party, management employees of the non-defending party as may be
reasonably necessary for the preparation of the defense of such Third Party
Claim.

 

(i)          Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 1.22(i). If a firm offer
is made to settle a Third Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party. If the Indemnified Party fails to consent to such firm offer
within ten (10) days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third Party Claim and in such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim shall
not exceed the amount of such settlement offer. If the Indemnified Party fails
to consent to such firm offer and also fails to assume defense of such Third
Party Claim, the Indemnifying Party may settle the Third Party Claim upon the
terms set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 1.22(h), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).

 

 9 

 

 

(j)           Direct Claims. Any Action by an Indemnified Party on account of a
Loss which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30) days
after the Indemnified Party becomes aware of such Direct Claim. The failure to
give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have thirty (30) days after its receipt of such notice to respond in writing to
such Direct Claim. The Indemnified Party shall allow the Indemnifying Party and
its professional advisors to investigate the matter or circumstance alleged to
give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim and the Indemnified Party shall assist
the Indemnifying Party’s investigation by giving such information and assistance
(including access to the Company’s premises and personnel and the right to
examine and copy any accounts, documents or records) as the Indemnifying Party
or any of its professional advisors may reasonably request. If the Indemnifying
Party does not so respond within such thirty (30) day period, the Indemnifying
Party shall be deemed to have rejected such claim, in which case the Indemnified
Party shall be free to pursue such remedies as may be available to the
Indemnified Party on the terms and subject to the provisions of this Agreement.

 

Section 1.23 Exclusive Remedies. The Parties acknowledge and agree that their
sole and exclusive remedy with respect to any and all claims (other than claims
arising from intentional fraud or criminal activity on the part of a Party in
connection with the transactions contemplated by this Agreement) for any breach
of any representation, warranty, covenant, agreement or obligation set forth
herein or otherwise relating to the subject matter of this Agreement, shall be
pursuant to the indemnification provisions set forth in this section. In
furtherance of the foregoing, each Party hereby waives, to the fullest extent
permitted under Applicable Law, any and all rights, claims and causes of action
for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement it may have against the other Parties and their Affiliates and each of
their respective Representatives arising under or based upon any Applicable Law,
except pursuant to the indemnification provisions set forth in this 0. Nothing
shall limit any Person’s right to seek and obtain any equitable relief to which
any Person shall be entitled or to seek any remedy on account of any party’s
intentional fraud or criminal activity.

 

Section 1.24 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by e-mail of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third (3rd) day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective Parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this section.

 

If to the Seller: Ideanomics, Inc.   c/o Avis Zhu   Sun Seven Stars Investment
Group, #21   Liangmaqiao road, Chaoyang   district, Beijing, PRC  
 avis.zhu@sunsevenstars.com   Tel. 86-138011119910

 

 10 

 

 

If to the Buyer GT Dollar PTE LTD   David Xing, 10 Kallang Avenue, Aperia Tower
2, #13-   18 Singapore, 339510

 

Section 1.25 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 1.26 Entire Agreement. This Agreement and the Transaction Documents
constitute the sole and entire agreement of the Parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and those in the Transaction
Documents, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.

 

Section 1.27 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed. No assignment shall relieve the assigning
party of any of its obligations hereunder.

 

Section 1.28 No Third-party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

Section 1.29 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by Buyer and
the Company at any time prior to the Closing; provided, however, that after the
Requisite Company Vote is obtained, there shall be no amendment or waiver that,
pursuant to Applicable Law, requires further approval of the Company’s
stockholders, without the receipt of such further approvals. Any failure of
Buyer, on the one hand, or the Company, on the other hand, to comply with any
obligation, covenant, agreement or condition herein may be waived by the Company
(with respect to any failure by Buyer) or by Buyer (with respect to any failure
by the Company), respectively, only by a written instrument signed by the party
granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

 

 11 

 

 

Section 1.30 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the Singapore without giving effect to any choice or conflict
of law provision or rule whether of Singapore or any other jurisdiction.

 

Section 1.31 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 12 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

Company: Ideanomics, inc.               By /s/ Alfred P. Poor   Name: Alfred P.
Poor   Title: Chief Executive Officer       Buyer: GT Dollar PTE LTD         By
  Name: David Xing   Title: Vice President and Chief Risk Officer

 

 13 

 

 

Appendix 1

[List of movie titles]

 

 

